EXHIBIT 10.5

AMENDMENT NUMBER TWO

TO THE

REGIONS FINANCIAL CORPORATION

POST 2006 SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

Amended and Restated Effective January 1, 2005 (the “Supplemental Plan”)

As Adopted on December 31, 2008

Regions Financial Corporation hereby amends the Plan as follows:

1. Effective January 1, 2010, Section 3.01(f) shall be amended to read as
follows:

(f) Temporary Benefit Freeze. This subsection (f), originally adopted on
February 27, 2009, implements a benefit freeze for the period from April 16,
2009 to December 31, 2009 (the “Freeze Period”). The benefit freeze described in
this Section applies to all Participants in the Supplemental Plan, including
Participants eligible for Supplemental Benefits, Participants eligible for
Enhanced Benefits, and Participants eligible for the greater of the two
benefits.

(i) Calculation of Benefits During the Freeze Period. Notwithstanding
subsections (a) through (e), effective April 16, 2009, no Participant shall
accrue any additional benefit in the Plan during the Freeze Period. This benefit
freeze shall be implemented as follows. The Supplemental Benefit shall be
calculated by determining the benefit in (A) thereof as of April 15, 2009 (the
“Freeze Date”) using the Participant’s Credited Service and Average Monthly
Earnings (along with any other factors applicable to such calculation) as of the
Freeze Date. The remainder of the calculation of such benefit shall be in
accordance with the terms of this Supplemental Plan without regard to this
subsection (f). The Enhanced Benefit shall be calculated by determining the
benefit in (A) thereof as of the Freeze Date using the Participant’s Credited
Service and Average Monthly Earnings as of the Freeze Date. The estimated Social
Security benefit shall be determined using the law in effect on the Freeze Date
and all other factors determined as if the Participant had a Termination of
Employment on the Freeze Date. The remainder of the calculation of the Enhanced
Benefit shall be in accordance with the terms of this Supplemental Plan without
regard to this subsection (f).

(ii) Calculation of Benefits After the Freeze Period. Notwithstanding
subsections (a) through (e), effective January 1, 2010, the Supplemental Benefit
shall be calculated by determining the benefit in (A) thereof without regard to
service and compensation earned in 2009, and treating 2008 and 2010 as
consecutive years. The remainder of the calculation of such benefit shall be in
accordance with the terms of this Supplemental Plan without regard to this

 

1



--------------------------------------------------------------------------------

subsection (f). The Enhanced Benefit shall be calculated by determining the
benefit in (A) thereof using the Participant’s Credited Service and Average
Monthly Earnings without regard to any service or compensation earned in 2009,
and for this purpose, treating 2008 and 2010 as consecutive years. The remainder
of the calculation of the Enhanced Benefit shall be in accordance with the terms
of this Supplemental Plan without regard to this subsection (f).

(iii) The calculation of the Supplemental Benefit and the Enhanced Benefit, in
each case, involves the calculation of the Participant’s benefit in the
Retirement Plan. The benefit in the Retirement Plan has also been frozen for the
period April 16, 2009 through December 31, 2009. However, the benefit determined
in this Supplemental Plan during and after the Freeze Period shall take into
account the actual benefit in the Retirement Plan as of the date of
determination, and not the Freeze Date, as a variety of factors could cause the
benefit in the Retirement Plan to increase or decrease notwithstanding the
freeze (including, without limitation, changes in the required actuarial
assumptions, indexing of the limits under Section 415 of the Code, and the
possibility of an amendment unfreezing the Retirement Plan as of a different
date than the Supplemental Plan).

2. All other terms, provisions and conditions of the Supplemental Plan not
herein amended shall remain in full force and effect.

IN WITNESS WHEREOF, Regions Financial Corporation on behalf of itself and all
participating Employers has caused this Amendment Number Two to be executed on
this 16th day of December, 2009 by its duly authorized officers, effective as
provided herein.

 

REGIONS FINANCIAL CORPORATION

By:  

/s/ David B. Edmonds

  David B. Edmonds   Senior Executive Vice President

 

- 2 -